PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Carestream Dental Technology Topco Limited
Application No. 16/060,853
Filed: 8 Jun 2018
For: 3-D Scanner Calibration with Active Display Target Device
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 100332


This is a decision on the petition to revive under 37 CFR 1.137(a), filed April 12, 2022.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a proper reply to the final Office action mailed October 28, 2019.  This Office action set a shortened statutory period for reply of three months. Applicant filed an RCE on April 28, 2020, made timely by obtaining a three month extension of time. However, the RCE was not proper because the application was filed under 35 U.S.C. 371, but the inventor’s oath or declaration was not filed prior to the filing of the RCE.  As such, the application became abandoned by operation of law on April 29, 2020.  The Office mailed a Notice of Abandonment on July 17, 2020. 
  
With the instant petition, Applicant has filed a 37 CFR 1.63 inventor’s declaration for each inventor, paid the petition fee, and made the proper statement of unintentional delay.

The application is being forwarded to Group Art Unit 2877 for consideration of the RCE, filed April 28, 2020 (made proper by the inventor declarations filed April 12, 2022).

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions